WOODLEY, Judge.
The offense is murder without malice; the punishment, two years.
Sentence was pronounced on March 25, 1957, at which time appellant gave notice of appeal.
The statement of facts was filed in the trial court on June 27, 1957. Not having been filed within the 90 days allowed under Sec.' 4 of Art. 759a, V.A.C.C.P., we are not authorized to consider such statement of facts.
No ground for reversal is advanced which may be appraised without a statement of facts and the proceedings otherwise appear to be regular.
The judgment is affirmed.